Citation Nr: 1507798	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  06-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1994 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In June 2007, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in New York, New York.  The transcript of this hearing is a part of the record.  

This matter was previously remanded by the Board for additional development in October 2007, July 2010, May 2012, June 2013, and November 2013.  In May 2014, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 memorandum decision, the Court vacated the May 2014 Board decision and remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD for readjudication in compliance with the memorandum decision.  The claim has now been returned to the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2015 memorandum decision, the Court noted that the May 2014 Board decision "erred by failing to provide an adequate statement of reasons or bases, as required under 38 U.S.C. § 7104(d)(1).  Specifically, the Board did not adequately discuss the potential applicability of the presumption of soundness and whether the Secretary satisfied his duty to assist Appellant."  Citing Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  First, the Court noted that the Veteran was found to have a normal psychiatric clinical evaluation at her enlistment, yet the April 2010 VA examiner diagnosed her with a personality disorder  that pre-dated her military service.  Thus, the Board should have discussed the presumption of soundness as codified in 38 U.S.C. § 1111 and how it relates to the Veteran's claim.  Second, the Veteran alleged that she went to the emergency room on the same day of the in-service assault on April 17, 1996, and has been told that the missing treatment records from her claims file were on "microfiche at the RO in New York."  In addition, although the record indicates that the Veteran had requested these records from the National Personnel Records Center (NPRC), and they had responded indicating that it no longer had those records, they also indicated that such records have been moved to the VA Record Management Center (RMC) or to the Navy Personnel Command.  Thus, on remand, the Board should specifically consider and discuss whether the additional assistance pursuant to 38 U.S.C. § 5103A is required pursuant to the Veteran's July 2012 statement.  

With regards to presumptive of soundness, the Veteran was found to have a normal psychiatric clinical evaluation at her enlistment examination.  Post-service treatment records reveal that the Veteran was subsequently treated the Northport VA Medical Center (VAMC) for depression and PTSD due to rape but refused to elaborate on the in-service sexual trauma.  In an April 2010 VA examination, the examiner found that the Veteran did not report symptoms consistent with the DSM-IV diagnosis for PTSD linked to in-service sexual trauma, although she does report periods of mild to moderate depression, disorganization, ineffective personal relationships, and impaired concentration.  In a July 2010 VA addendum opinion, the examiner concluded even though the Veteran reported a pre-military sexual trauma, her statement alone does not rise to "clear and unmistakable" evidence that she suffered from a pre-existing psychiatric disorder.  However, the examiner continued to find that she does not meet the criteria for a diagnosis of PTSD because there is a lack of corroboration or deterioration in functioning after the alleged sexual assault.  The examiner indicated that should additional evidence become available, then she should be afforded another psychiatric examination.  

Thus, there is potentially relevant evidence that the Veteran may have PTSD that conforms to the DSM criteria and that she suffered from an injury or event in service.  The Veteran believes that she was sexually traumatized during service and that there are outstanding treatment records from the date of the incident on April 17, 1995; thus, to ensure that the VA has satisfied its duty to assist, the Board will remand the claim to give the Veteran an opportunity to submit a VA Form 21-0781 and VA Form 21-0781A to provide further information regarding her stressor or stressors and to schedule her for a VA examination to clarify whether she has a diagnosis of PTSD, and if so, to obtain an opinion as to its likely etiology.  

The Board further notes in an August 2013 correspondence, the Veteran reported that she is seeking psychiatric treatment from Dr. Abramson in Coram, New York.  Hence, records of pertinent treatment from the private facility for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from non-Federal facilities. 

Finally, the record reflects there are may be outstanding service treatment records.  In a July 2012 correspondence, the Veteran notified VA that she had been told her file is located at the RO's office in New York on microfiche.  The Board notes that although VA requested records from the New York RO in October 2004 and January 2006, the request did not include a request for treatment records from the San Diego Hospital.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment from the San Diego Hospital for the Veteran on microfiche at the New York RO should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  In addition, based on the April and June 2006 NPRC responses indicating potentially pertinent records have been moved to the VA's RMC or the Navy Personnel Command, the Board finds that reasonable efforts should also be made to obtained those records following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran a letter requesting that she provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide the appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any psychiatric treatment records from the Dr. Abramson from Coram, New York; and service treatment records from the San Diego Hospital in custody of VA's New York Regional Office (RO), Records Management Center (RMC) or the Navy Personnel Command.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After obtaining all outstanding records, send the claims file to the April 2010 examiner for an opinion in regard to the Veteran's claimed acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Should the April 2010 examiner be unavailable, the claim folder should be forwarded to another qualified VA psychiatrist for review. The psychiatrist must assess whether there are indications that a sexual assault occurred in service, and, if so, the likelihood that the Veteran's diagnosed PTSD is related to this assault.

After reviewing the evidence of record as a whole, to include additional evidence which was not of record at the time of the April 2010 examination, and examining the Veteran, the examiner should render opinions as to the following:

(a) Are there indications (e.g. behavioral changes) that the Veteran was sexually abused during active service, as she stated during her April 2010 VA examination?  The examiner should address whether any behavioral changes tend to suggest that a traumatic event occurred during service.

(b) Is it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's diagnosed PTSD had its onset in service or is otherwise related to her active duty military service, to include her reports of experiencing military sexual trauma in service?

(c) For any diagnosed psychiatric conditions other than PTSD, is it at least as likely as not (i.e., probability of 50 percent or more) that any diagnosed condition had its onset in service or is otherwise related to her active duty military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  All examination findings, along with complete rationale for any conclusion opinion offered should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The term "as likely as not" does not mean merely within the realm of medical possibility, instead it means that the weight of the medical evidence both for and against a conclusion is evenly balanced that it is medically sound to find in favor of causation as it is to find against it.  

3.  The AOJ shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




